ACCEPTED
                                                                                     04-15-00107-cv
                                                                        FOURTH COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
                                                                              12/14/2015 5:36:18 PM
                                                                                     KEITH HOTTLE
                                                                                             CLERK



                             No. 04-15-00107-CV
                                                                   FILED IN
                                                            4th COURT OF APPEALS
                                                             SAN ANTONIO, TEXAS
                          IN THE COURT OF APPEALS           12/14/2015 5:36:18 PM
                     FOR THE FOURTH DISTRICT OF TEXAS           KEITH E. HOTTLE
                              AT SAN ANTONIO                         Clerk




                            JUSTIN V. HAYNES,
                                       APPELLANT
                                    V.

                         ALICIA BRYAN HAYNES,
                                  APPELLEE


On Appeal from Cause No. 2012-Cl-14023, In the 166th Judicial District Court of
          Bexar County, Texas, Honorable David Canales, Presiding


                APPELLANT’S FIFTH ADVISORY REGARDING
                    STATUS OF TRIAL PROCEEDINGS


TO THE HONORABLE COURT OF APPEALS:
     Appellant Justin V. Haynes respectfully provides this advisory

informing the Court of the current status of the trial court proceedings

pursuant to the Court’s September 21, 2015 order.

                                      I.

     This appeal initially arose from the March 3, 2015 judgment

rendered by the trial court. The notice of appeal was filed on February

16, 2015. The Clerk’s Record was filed on May 5, 2015. The Reporter’s
Record was filed on May 4, 2015 and June 16, 2015. The trial court

rendered a Modified Judgment on June 16, 2015.

     Appellant’s brief was due to be filed by July 16, 2015. However,

Appellant filed his unopposed motion to extend that deadline or to

abate the appeal pending final resolution of the trial court proceedings.

On July 20, 2015, the Court entered its order abating this appeal. On

August 31, 2015, the trial court rendered its second modified judgment.

On September 21, 2015, the Court continued the abatement until the

trial proceedings are final, provided that Appellant provide an advisory

regarding the status of the trial court proceedings every three weeks,

beginning October 12, 2015. Appellant provided his second advisory on

October 12, 2015. Appellant provided his third advisory on November

2, 2015. Appellant provided his fourth advisory on November 23, 2015.

In accord with the Court’s order, Appellant now provides his fifth

advisory.

                                   II.

     On November 13, 2015, the trial court rendered its fourth

judgment in this proceeding, reversing itself on one key finding and

reinstating the parties’ divorce. Appellant requested findings of fact

and conclusions of law on December 3, 2015, and filed his motion for

new trial on December 13, 2015. There is also pending in the trial court

Appellee’s motion to substitute copies of exhibits to replace the original


                                   2
trial exhibits that cannot be located. The Court is required to hold a

hearing on that motion.

     The trial court will be required to rule on the motion for new trial,

respond to Appellant’s request for findings of fact and conclusions of law

with regard to the latest judgment, and hold a hearing on the motion to

substitute the trial exhibits. That hearing is not currently set.

                                   III.

     The continuation of the abatement is not sought for purposes of

delay. Rather, this request is made to ensure that the issues eventually

raised in this appeal are narrowed to the greatest extent possible and

then presented to this Court in the most efficient and expeditious

manner possible.

     WHEREFORE, PREMISES CONSIDERED, Appellant Justin V.

Haynes respectfully requests that the Court continue to abate this

appeal until after the trial proceedings conclude and the complete

appellate record is filed in this Court, and such other and further relief

to which he is justly and equitably entitled.

                            Respectfully submitted,

                               /s/ Ryan G. Anderson
                            Ryan G. Anderson
                            State Bar No. 00783546
                            LAW OFFICES OF RYAN G. ANDERSON, PLLC
                            115 E. Travis, Suite 1403
                            San Antonio, Texas 78205

                                   3
(210) 399-0198
(210) 855-5050 (Facsimile)
ryan@rgalawpc.com

RICHARD R. ORSINGER
State Bar No. 15322500
ORSINGER, NELSON, DOWNING &
ANDERSON L.L.P.
310 S. St. Mary’s, Suite 1717
San Antonio, Texas 78205
(210) 225-5567 Telephone
(210) 267-7777 Telecopier
richard@ondafamilylaw.com

ATTORNEYS FOR APPELLANT
JUSTIN V. HAYNES




      4
                         CERTIFICATE OF SERVICE

      I certify that a true copy of the above was served in accordance with the
Texas Rules of Civil Procedure on December 14, 2015, on the following:

      Eric Lipper                          Biff Pennypacker
      Michael Conner                       Wilson, Pennypacker & Thompson
      Hirsch & Westheimer, P.C.            LLP
      1415 Louisiana, 36th Floor           8620 N. New Braunfels, Suite 101
      Houston, Texas 77002                 San Antonio, Texas 78217

      Jo Chris Lopez
      Rob Ramsey
      Langley & Banack, P.C.
      745 E. Mulberry, Suite 900
      San Antonio, Texas 78212

      Attorneys for Alicia Bryan
      Haynes



                                   /s/ Ryan G. Anderson
                                Ryan G. Anderson




                                       5